OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                   AUSTIN
Eon. B. F. MaXee, Page 2


follaring portion of Artlole 9052, RaYimBd Clrll %a-
tutes of Texas, toilritz
          "....Wo oounty olerk shall be oomuelle4




     ea in mita pmdi       In the county acurt."
     (uneereo0ritig 0~87
          Artlale 2896, Revised ClYil Statutes of Texe~,
prcvlues thet all dlatriot, oounty an4 preolnat offioera
shall keep aorreot ntotsmsnteof all feao earned by them
In e bcuk provided for that purposeveto.
         Artio1s S397, ReYiea4 Clril Statutes ai ?exae,
proYm3o as follm:
          %mh dbtriot, aotmtf am4 pmofnat
     of'floer,at the olosa aC each Slsoel ysllr
     (Dooember Slat1 shall meks to the amriot
    oourt of the aouuty in whioh he reslaer 6
    8warn atet&aent In triplbata (onfox-5~3    de-
    8ignea and a pro~s4 by th St&e Anudltor)a
    copy of whia1 statemlt shall be romrtletd
    to the State &#&tar by ths atirk of the
    Uistriat acurt of aeia aouaty withln thirty
    (SO) days after the aam ha6 boon ifled in
    this oSfioe, and one aopab be file4 with
    the oountp auditor, if any1 etherwise sAl4
    oapy ahall be file4 with the ~lssfoner8'
    ccurt. .Saidreport shprllshow the mount of
    all fess, aormissi~a     and ccaapeasetlonswhat-
    ever earned bg said oriiaer during the fiscal
    pearl une satx?naxy,   shall show the aamuat of
    feet3 acmimltWoni3   and ooPrpsnnat$oaeoo~aat6d
    by h&n durlne the f%mal yecat 'thirdly,said
    report shall oont8in ea it6rd0a     etatamnt
    of all fees, ocmwitisfone   and cotipenset2onafnkra-
    ed &ur%ng the fiscal year which wore nat aol-
    16ottM, together with the mum of the party
r:on. 2. ?. f;oKee, Page 3


     owirtgesid fees, ooa~k~i.or~sslaclcompensations.
     ssla report shall be riled not later than Feb-
     ruary 1st follonlag thedO5U of the fieeul year
     amI for each day sfter said date tlra:said re-
     pJrt re3atns not filed, seld offioer shall be
     liable to a penalty of Twenty Five (S25.05)Dol-
     lars, rhioh itaybe reoorered by th6 oouaty 1:.
     a siritbrought for euoh pur;~ses, ahd in s&l:-
     tloo said dfioer sbal1 bo subjeot to remotal
     sroa ottLce.*
          ~~tlole 1132,Penal Code of Texas, reads as rol-
lowts:
           etiy aounty offlcez or any distrlet attor-
     ney to whom ?6%5 or aoets ere alkwed by law who
     shall fail to aharge up tha fees or aoets that
     may be due under ex:istf~~&laws, or v&o stxallremit
     any reo that %sy be due under the laws, or who
     shall fail to nake the report required by law,
     or who shall ;ay his deputy, alark       or assis,tent
     a less 6rim thim 5p35ifl5d in his    5wOrn stat5nm5t.
     or reoelrs  bask as a robete any part of the am-
     pensatloi:allowed euoh 4eput.y.clerk or asafstaht,
     shall be flne& not less tbsn twenty-five       nor sore than
     five hundred dollare. Xach act forbidden by this
     article 1s 6 separate 3ffenss.e
          This department held in e letter opinion writteo
by HOC. 3:.c. Waters, Assistant AttsrImby General, dateb
September 26, l%lJl,adareseed to Km. Ceorsu EassMr, that
a aounty clerk has ao authorltf umber Artlole 893l3,ReYis-
r4 Citil Statutes of Texee, to reootd instruaentswithout
aollectfag fees for &me m4 that he Is held responsible
for all work done whether aolleeted for or not.
          .&.gw    therafcre respaatfully advised thnt it
is the op2nl?5 0:~ this departswit that it is the duty of
the oaunty clerk to uhargs end eolleet the leggdlfees ic
full before reoording the isetmments.
           Trimthg   that this   satlsfaatorlly   answers   your
laquiry.   and   with bsnt rsgard8, we ar6
                                         Vsry tnily      your 6
                              Xi”?XW$Y        G~W:F~AL    03   93~3